--------------------------------------------------------------------------------

EXHIBIT 10.21
 
November 4, 2013
 
James Powers
2024 Kinleys Way
Raleigh, NC 27613



 
Re:
Offer of Employment with Active Power, Inc.



Dear James:
 
We are pleased to offer you employment with Active Power, Inc. (“Active Power”
or the “Company”), in the position of Chief Financial Officer, reporting
directly to Mark Ascolese, our President and CEO. In this position, you will be
expected to devote your full business time, attention and energies to the
performance of your duties with Active Power. The effective date of your
employment will be December 5, 2013, or such other date as you and the Company
mutually agree in writing.


The terms of this offer of employment are as follows:
 

1. Base Compensation. The Company will pay you a salary at the rate of
$10,769.23 bi-weekly (which if annualized would be about $280,000.00  per  year)
payable in accordance with the Company’s standard payroll policies, including
compliance with applicable withholding. The first and last payment by the
Company to you will be adjusted, if necessary, to reflect a commencement or
termination date other than the first or last working day of a pay period.

 

2. Signing Bonus. The Company will pay you a one-time signing bonus in the
amount of $25,000 (the “Signing Bonus”), payable in accordance with the
Company’s standard payroll practices, including compliance with applicable
withholding, such payment to be included in the first applicable pay period
following the commencement of your employment with the Company. The Signing
Bonus must be repaid to the Company under the following circumstances.
Notwithstanding anything to the contrary herein, if, on or before the one (1)
year anniversary of your date of hire (or, if later, the closing of your
relocation and purchase of a home in Austin, Texas), you resign your employment
with the Company for any reason other than Good Reason (as defined in the
Severance Agreement) or are terminated for Cause (as defined in the Severance
Agreement), you will repay the entire amount of your Signing Bonus.

 

3. Stock Option. Subject to approval by the Compensation Committee of the
Company’s Board of Directors, you will be granted an option to purchase 175,000
shares of the Company’s common stock. The share options vest as follows: 25%
shall vest upon completion of one year of service measured from your vesting
commencement date, and the balance shall vest quarterly in a series of 12
successive equal installments upon your completion of each additional quarter of
service, measured from the one year anniversary of your vesting commencement
date. The exercise price of the options and the commencement of vesting will be
set on the date that the option is approved by the Compensation Committee. A
Notice of Grant of Stock Option will be provided to you following this approval.

 

4. Incentive Compensation: You are eligible to participate in the Executive
Bonus Program with an annual target of 60% of your base salary. First year
bonuses will be prorated based on hire date.

 

5. Temporary Living Expenses; Relocation Assistance. The Company is also
offering you reimbursement for the following relocation expenses for your move
from Raleigh, North Carolina to Austin, Texas:  (a) closing costs on your home
in Raleigh and (b) the reasonable costs of moving you and your family’s
household goods to Austin (up to $25,000), and (c) closing costs on the purchase
of a home in Austin; (d) provided in each case that your relocation occurs on or
prior to the first anniversary of the commencement of your employment with the
Company (“Relocation Expenses”).  The company agrees to cover the cost of up to
six months of temporary living (not to exceed $3,000 per month.  In addition,
the company will reimburse the costs for coach airefar for you between Austin
and Raleigh (or Raleigh to Austin for your spouse) up to two (2) times per
month.  You will also be allowed two househunting trips, with your spouse, prior
to your start date.   We will only reimburse you for these expenditures once you
submit valid receipts to the company and they are approved by the President and 
CEO.  If any Relocation Expenses or Temporary Living Expenses are deemed taxable
income to you, the Company will tax equalize these items (the “Gross-Up”) no
later than the end of the calendar year following the calendar year in which you
remit the tax on the payment for which the Company is providing the Gross-Up to
fully offset your taxes attributable to relocation expenses.  It is expected
that you will devote the same amount of time in the performance of your duties
and responsibilities as Chief Financial Officer as would be expected of a person
in the same position whose principal residence is located in Austin, TX.

1

--------------------------------------------------------------------------------

6. Benefits. During the term of your employment, you will be entitled to four
weeks of PTO  and benefits covering employees at your level, as such may be in
effect from time to time.

 

7. Expense Reimbursement. Expenses incurred on behalf of the Company will be
reimbursed in accordance with the Company’s Travel and Entertainment Policy. A
copy of this policy will be provided to you upon commencement of employment.

 

8. At-Will Employment. Please note that your employment at Active Power is not
for a specified period of time and constitutes “at will” employment. As a
result, either you or the Company can terminate the employment relationship at
any time, with or without notice and with or without cause. Nothing contained in
this offer letter, or in any other communication, oral or written, between you
and Active Power, may modify the at-will employment relationship, which may only
be modified by a written agreement signed by you and the Chief Executive Officer
of Active Power. The Company requests that you provide at least two (2) weeks’
notice in the event of a resignation.

 

9. Proprietary Information and Nondisclosure Agreement. As a condition of this
offer of employment, you will be required to complete, sign and return the
Company’s Proprietary Information and Nondisclosure Agreement (“Confidentiality
Agreement”). A copy of this agreement is attached for your review.

 

10. Immigration Laws. To satisfy federal immigration laws, you will be required
to provide documentary evidence of your identity and eligibility for employment
in the United States.  Such documentation must be provided within three (3)
business days of the effective date of your employment, or your employment
relationship with the Company may be terminated.

 

11. General. This offer letter, the Confidentiality Agreement, and any stock
option agreement (if approved by the Board of Directors) covering the grant
described in paragraph 2, when signed by you, set forth the terms of your
employment with the Company and supersede any and all prior representations and
agreements, whether oral or written. In the event of a conflict between the
terms and provisions of this offer letter and the Confidentiality Agreement and
the stock option agreement, the terms and provisions of the Confidentiality
Agreement and the stock option agreement will control. Any amendment of this
offer letter or any waiver of a right under this offer letter must be in writing
signed by you and the Chief Executive Officer of Active Power. Texas law will
govern this offer letter.

 
This offer is subject to the satisfactory completion of a background check, drug
test and employment verification. If the foregoing terms of this offer are
agreeable, please indicate your acceptance thereto by signing this offer letter
in the space provided below and returning it to me, along with your completed
and signed Confidentiality Agreement. You may fax your acceptance and signed
Confidentiality Agreement to my attention at (512) 836-4511 or email scanned
signed copies to msnell@activepower.com . We will plan your new-hire orientation
after we have finalized the initial offer process.


2

--------------------------------------------------------------------------------

We are very excited about your joining the team at Active Power and look forward
to hearing from you.


Sincerely,
 
/s/ Mark A. Ascolese
Mark A. Ascolese
President & CEO
                                                    

Date:     11   /  14  / 2013


**********************************
I accept Active Power’s offer of employment and have read, understood and agreed
to the terms and conditions contained and referred to in this letter.
 
AGREED TO AND ACCEPTED:
 
/s/ James A. Powers
James A. Powers
Date:     11   /  5  / 2013
 
 
3

--------------------------------------------------------------------------------